Citation Nr: 0531767	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for right 
shoulder strain with arthritis.

2.  Entitlement to a rating in excess of 20 percent for 
cervical spine disability including spondylosis and 
degenerative disc disease.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to November 1979 with two years of prior 
active service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Winston Salem, North Carolina Regional Office 
(RO) of Department of Veterans Affairs (VA) that denied a 
rating in excess of 20 percent for right shoulder disability.  
Also on appeal is the October 2001 rating decision that 
granted service connection for cervical spine disability, 
rated 20 percent.  The veteran disagreed with the rating 
assigned.  A Travel Board hearing was held before the 
undersigned in October 2002.      


FINDINGS OF FACT

1.  The veteran's right (major) shoulder motion is not 
limited to midway between the shoulder and the side; fibrous 
union, nonunion, marked malunion, frequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint with guarding of all arm movements; and ankylosis of 
the shoulder are not shown.

2.  The veteran's cervical spine disability has not been 
manifested by more than moderate limitation of motion or more 
than moderate intervertebral disc syndrome; forward flexion 
of the cervical spine limited to 15 degrees or less, 
incapacitating episodes, and separately ratable neurological 
impairment are not shown.





CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right shoulder 
disability is not warranted. 
 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5200, 5201, 5202, 5203 (2005).

2.  A rating in excess of 20 percent for cervical spine 
disability is not warranted. 
 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5290, 5293(effective prior to Sept. 23, 2002), 
Codes 5290, 5293 (effective prior to Sept. 26, 2003), Code 
5243 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
The veteran was advised of VA's duties to notify and assist 
in the development of his claims.  A March 2004 letter 
advised what evidence is necessary to substantiate claims for 
increased ratings, and explained that VA would obtain 
relevant records from any federal agency and would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was ultimately the veteran's 
responsibility to ensure that VA received any records not in 
the possession of a federal department or agency.  The 
veteran was also asked to provide any evidence or information 
he had pertaining to his appeal.  The June 2000 rating 
decision, an August 2000 statement of the case (SOC), and 
November 2001 and March 2005 supplemental SOCs provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied.  

Notice regarding the rating for cervical spine disability was 
properly provided via SOC.  See VAOPGCPREC 8-2003 (December 
2003).  While complete VCAA notice was not provided prior to 
the July 2000 rating on appeal, the claimant has had ample 
opportunity to respond and to supplement the record since.  
[Notice could not be provided prior to enactment of the VCAA; 
the veteran has received the content-complying notice to 
which he is entitled.]  The case was readjudicated after 
substantially complete VCAA notice was given.  The veteran is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Pursuant to the Board's 
September 2003 remand, the RO obtained additional 
chiropractic records from Schilsky chiropractic center.  The 
RO arranged for medical examinations in May 2000, January 
2001 and January 2005. The veteran has not identified any 
additional evidence pertinent to his claim.  VA's duty to 
assist is satisfied.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service connection for strained right shoulder was granted in 
October 1980 (rated non compensable) effective from November 
1979.  In May 1982, the rating was increased to 20 percent 
effective April 1982.  In August 1999, the veteran submitted 
a physician's examination report that was accepted by the RO 
as a claim for an increased rating.  

Service connection for cervical spine disability was granted 
in October 2001, and a 20 percent rating was assigned 
effective from August 1999.  

A report of a private medical examination in August 1997 
(received in August 1999) shows diagnoses of chronic moderate 
degenerative arthritis in the cervical and lumbar spine, 
chronic vertebral subluxation complexes in the cervical and 
lumbar spine and mild muscular hypertonicity of the 
paravertebral musculature.  The veterans symptoms included 
neck stiffness, upper extremity paresthesia and shoulder 
pain.  Physical findings included muscular hypertonicity of 
the bilateral posterior cervical, suboccipital and trapezius 
musculature, decreased cervical range of motion and decreased 
dermatomal sensation of the left C6, C7 and C8 nerve root 
distributions.

VA outpatient records from September 1998 to October 2004 
show treatment and evaluation of the cervical spine and right 
shoulder.  August 2001 cervical spine X-rays showed moderate 
degenerative disc disease at C6-7, mild osteopenia and no 
obvious signs of inflammatory arthropathy.  February 2003 
electromyography showed an abnormal study.  There was right 
median neuropathy across the wrist, compatible with 
moderately severe carpal tunnel syndrome.  There was no 
evidence of left carpal tunnel syndrome, nor of cervical 
radiculopathy of either side.  A June 2003 progress note 
shows a diagnostic assessment of chronic pain syndrome.  A 
March 2004 progress note shows decreased range of motion of 
the shoulders with flexion and abduction to 110 degrees.  
Neurological evaluation showed some inconsistencies due to 
pain but the veteran could achieve 5-/5 strength at one time 
in all muscle groups tested.  An October 2004 physician 
assistant's note indicated that the veteran's pain symptoms 
fulfilled the criteria for fibromyalgia. 

Private chiropractic records from September 1998 to March 
2004 show treatment for both the right shoulder and the 
cervical spine with findings of hand numbness and weakness, 
arm numbness, neck pain, arm and hand paresthesias and 
stiffness in the neck, shoulders and elbows.  A December 1999 
letter from the chiropractor indicates that the veteran was 
receiving ongoing treatment for chronic degenerative disc 
disease, chronic subluxation complex at L5-S1 and C7-T1 
levels, chronic segmental dysfunction at the C7-T1 levels and 
chronic cervicobrachial syndrome.   

A November 2002 letter from the chiropractor indicates that 
the veteran was being treated for chronic cervical segmental 
dysfunction, chronic cervical facet syndrome with associated 
radiculopathy and chronic degenerative disc disease with 
associated paresthesia.  The veteran's service connected neck 
injuries had resulted in instability and degenerative changes 
in both the midcervical disc spaces and the posterior facet 
joints.  The examiner indicated that based on the 
neuroanatomy of the cervical spine, the veteran's symptoms 
would result in referral patterns of pain, paresthesia and 
weakness of the upper extremities.  

On May 2000 examination on behalf of VA right shoulder strain 
was diagnosed.  The veteran reported that he had pain in the 
shoulder all the time and that he had missed about 14 days of 
work in the past year as a result.  On physical examination 
of the shoulder, flexion, internal rotation and external 
rotation were to 90 degrees and abduction was to 95 degrees.  
The veteran had pain with all of these motions but no 
fatigue, weakness or lack of endurance.  There was no edema, 
effusion, instability, weakness, tenderness, redness or heat, 
and there was no ankylosis. 

May 2000 private right shoulder and cervical spine X-rays 
produced diagnostic impressions of negative right shoulder 
and cervical spondylosis with degenerative disc disease at 
C6-C7.  There was no evidence of foraminal compromise.  

January 2001 private cervical spine and right shoulder X-rays 
produced diagnostic impressions of minimal degenerative 
arthritis of the AC joint of the right shoulder but otherwise 
a normal evaluation, mild mid and lower cervical spondylosis 
with associated developing degenerative disc disease C6-7 and 
no evidence of foraminal compromise.  

On January 2001 examination on behalf of VA the diagnoses 
were right shoulder strain with degenerative arthritis of the 
right AC joint, cervical spondylosis and degenerative disc 
disease.  The veteran reported that he had been experiencing 
muscle spasms since his auto accident in service and that he 
sometimes suffered tingling in both hands, which radiated 
down to his fingertips, usually after chiropractic 
manipulation.  He had weakness of the shoulder and hand and 
decreased grasping sensation.   Occasionally the weakness was 
so profound that he would drop something that he had been 
holding.  He had sharp pain at the base of his neck with 
radiation to his arms and associated weakness stiffness and 
muscle spasms.   He had recurrent subluxation of the cervical 
spine and his neck would make crackling noises whenever he 
tried to move it.  He had occasional swelling of the neck 
muscles and signs of inflammation present.  Sometimes his 
neck would lock.  His right shoulder was occasionally out of 
position and he would have to manually move it back into its 
socket with his left hand.  He experienced excruciating pain 
while doing this but after it was properly positioned, the 
shoulder would become normal.  He had daily flare-ups lasting 
for several minutes off and on causing excruciating pain.  
Any activities such as overuse or playing handball could 
cause the flare-ups.  He also complained of radiating pain to 
both shoulders, right greater than left.  The tingling 
usually radiated to his elbows and fingers.  Sometimes his 
elbows felt like they were stiffening up.  He stated that he 
had cervical muscle spasms for the past 20 years.  The muscle 
groups involved were the trapezii, biceps and triceps.  The 
spasms were present constantly but he also had daily 
excruciating flare-ups, which made it difficult to move his 
shoulder, elbow and finger joints.  He also had associated 
pain, weakness, fatigue, lack of endurance and stiffness in 
his spine with limited movement.  The pain was present 
constantly, every day, usually lasting several minutes, 
flaring up with overuse or without reason.  This had caused 
interference with his daily activities such as driving and 
lifting and had decreased his work schedule as a pressure 
washer.  He was able to brush his teeth, dress himself, 
shower, cook, vacuum, walk, shop, take out the trash and 
climb stairs, but was not able to perform prolonged walking, 
driving a car, pushing a lawnmower or gardening because of 
pain, lack of endurance and stiffness.      

Physical examination showed that the veteran was right hand 
dominant and had painful motion on flexion, extension and 
rotation of the cervical spine.  He had muscle spasms 
bilaterally in the paraspinal and upper portions of the 
trapezii muscles.  He did not have any weakness, but had 
tenderness in both the paraspinal and trapezius muscles.  
Range of motion studies revealed active flexion of 40 degrees 
with pain at 30 degrees, active extension of 30 degrees with 
pain at 25 degrees, active right and left lateral flexion of 
20 degrees with pain at 20 degrees and active right and left 
rotation of 45 degrees with pain at 40 degrees.  

The appearance of the right shoulder joint was within normal 
limits.  Range of motion studies of the right shoulder 
revealed active flexion of 160 degrees with pain at 150 
degrees, active abduction of 160 degrees with pain at 150 
degrees, and internal and external rotation of 90 degrees.  
The Deluca issue for the right shoulder was extensive pain.  
Neurologic examination showed decreased motor power in the 
trapezius and deltoid muscles at 4/5 and no sensory loss.  

At his October 2002 Board hearing the veteran testified that 
his shoulder pain limited the work he could do and the speed 
at which he could do it.  Even reaching up to shoulder level 
caused him additional pain and he had constant numbness and 
tingling in his hands.  When the numbness would flare up in 
the arm he would lose grip ability and strength and not be 
able to even hold a pencil for a few seconds to a couple of 
minutes.  He had flare-ups throughout the day lasting from 
seconds to a couple of minutes and was taking methocarbamol 
for pain in the shoulder and spine.  He received trigger 
point injections for his neck about every three months as 
well as chiropractic treatment.  The chiropractic treatment 
would give him partial, temporary relief of his symptoms.  He 
had pain with motion, constant muscle spasms and popping and 
burning in the back of the neck, right at the base of the 
spine.  He also had headaches that flared-up several times a 
day.  He could only work one day a week pressure washing due 
to his back and neck problems.  He did not have any periods 
when he was bedridden.  

On January 2005 VA examination the diagnoses were right 
shoulder strain with degenerative arthritis and cervical 
spondylosis with degenerative disc disease.  The veteran 
indicated that his right shoulder condition did not cause 
incapacitation.  He could not raise his arm very high due to 
pain and his neck locked and stiffened when using the right 
hand.  He also had constant neck pain that traveled down his 
right arm and hand.  The pain was sharp, stabbing and 
crushing and he had incapacitating episodes 2 to 3 times per 
year that lasted for 1 to 3 days.   
On physical examination, the right shoulder joint's 
appearance was within normal limits.   Range of motion was 85 
degrees flexion and abduction, 90 degrees external rotation 
and 90 degrees internal rotation.  On repetitive use range of 
motion was additionally limited by pain but not by fatigue, 
weakness, lack of endurance or incoordination.  

Examination of the cervical spine revealed no evidence of 
radiating pain on movement, and no evidence of muscle spasm.  
There was tenderness at C5-C6. but no ankylosis of the spine.  
Range of motion was 45 degrees of flexion, extension and 
right and left lateral flexion and 70 degrees of right and 
left rotation.  On repetitive use range of motion was 
additionally limited by pain but not by fatigue, weakness, 
lack of endurance or incoordination.  Neurological 
examination of the upper extremities revealed motor and 
sensory function within normal limits.  Reflex testing of 
both upper extremities revealed biceps jerk 3+ and triceps 
jerk 3+.

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right shoulder disability

The veteran's service-connected right (major) shoulder 
disability is currently rated under Code 5201, which provides 
for a 20 percent rating when there is limitation of motion of 
either arm at the shoulder level.  When major arm motion is 
limited to midway between the side and shoulder level, a 30 
percent rating is warranted.   Limitation of the major arm 
motion to 25 degrees from the side is to be rated as 40 
percent disabling.  Normal range of motion of the shoulder is 
180 degrees of flexion, 180 degrees of abduction, and 90 
degrees of external and internal rotation.  38 C.F.R. § 4.71, 
Plate I.

None of the evidence of record shows arm motion limited to 
midway between the side and shoulder level (i.e. to 45 
degrees or less or approximating that level of severity).  
The January 2005 medical examination specifically found that 
the veteran had 85 degrees of flexion and 85 degrees of 
abduction and none of the other findings of record show any 
greater limitation of motion than this.  Consequently, a 
rating in excess of 20 percent under Code 5201 is not 
warranted.  Other potentially applicable Codes include Code 
5200, Code 5202 and Code 5203.  Code 5200 requires 
scapulohumeral ankylosis, which is clearly not shown by the 
medical evidence of record.  Code 5202 provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  However, 
as the record is also negative for this type of pathology, a 
rating under Code 5202 is not indicated.  20 percent is the 
maximum rating under Code 5203, for impairment of the 
clavicle or scapula.  Since the veteran's right shoulder 
disability is already rated 20 percent, consideration of Code 
5203 criteria would be of no benefit to him.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  While both the January 2001 and January 2005 
examinations noted some decreased range of motion on 
repetitive use as a result of pain, the rating assigned 
contemplates such degree of impairment.  38 C.F.R. §§4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Also, neither 
examination found any additional limitation on repetitive use 
as a result of fatigue, weakness, lack of endurance or 
incoordination.  Id.  Limitation to midway between shoulder 
level and the side is not shown even with these factors 
considered. Consequently, a rating in excess of 20 percent is 
not warranted for the veteran's right shoulder strain.  The 
preponderance of the evidence is against this claim and it 
must be denied.    

Cervical spine disability

Because the veteran's appeal of the rating for cervical spine 
disability is from the initial rating assigned with the grant 
of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board finds that staged 
ratings are not warranted here, since the rating assigned for 
the entire period reflects the greatest degree of impairment 
shown at any time.

The veteran's service connected cervical spine disability 
encompasses spondylosis and intervertebral disc syndrome.  
The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  


Criteria in effect prior to September 23, 2002 

The RO assigned a 20 percent rating for the veteran's 
cervical spine disability under Code 5293 (for intervertebral 
disc syndrome).  Code 5293 provides a 20 percent rating for 
recurring attacks of moderate intervertebral disc syndrome; a 
40 percent rating for severe disc disease, with recurring 
attacks and intermittent relief; and a 60 percent rating for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Alternative criteria are 
provided by Code 5290 for limitation of motion of the 
cervical spine, which provides for a 20 percent rating for 
moderate limitation of motion and a 40 percent rating for 
severe limitation of motion.  

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion and extension of the cervical spine 
is 0 to 45 degrees, normal left and right lateral flexion is 
0 to 45 degrees and normal left and right lateral rotation is 
0 to 90 degrees.]  38 C.F.R. § 4.71a.

The evidence of record does not show that the veteran suffers 
from severe attacks of intervertebral disc syndrome.  While 
he certainly suffers from cervical pain, the examinations of 
record did not document severe weakness, fatigue, lack of 
endurance or incoordination.   Without more significant 
functional limitation, a 40 percent rating for severe disc 
disease is not warranted. 

Evidence of record also does not establish that the veteran's 
cervical spine disability results in severe limitation of 
motion.  During the entire appeal period, the veteran's 
cervical spine motion has been characterized by at least 30 
degrees of flexion, 25 degrees of extension, 20 degrees of 
left and right lateral flexion and 40 degrees of left and 
right rotation.   Such findings do not reflect more than 
moderate limitation of cervical spine motion, so a rating in 
excess of 20 percent under Code 5290 is not warranted.  Since 
neither severe intervertebral disc syndrome with recurrent 
attacks nor severe limitation of motion is shown, a rating in 
excess of 20 percent under Code 5293 or Code 5290 is not 
warranted.  

The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the cervical spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require vertebral fracture (Code 5285) or 
ankylosis of the cervical spine (Code 5287) and neither 
ankylosis nor vertebral fracture is shown.  Consequently, a 
rating in excess of 20 percent based on the criteria in 
effect prior to September 23, 2002 is not warranted.      

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note (1) to revised 
Code 5293 provides (in part) that, "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

A 40 percent rating was warranted for incapacitating episodes 
under Code 5293 if such episodes had a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Note 1 following Code 5293 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under Code 5293 criteria which took effect September 23, 2002 
a rating in excess of 20 percent is not warranted based on 
incapacitating episodes.  The veteran has stated that he has 
incapacitating episodes 2 to 3 times per year that last for 1 
to 3 days.  Consequently, his incapacitating episodes do not 
meet the minimum total duration of four weeks per year 
required for a higher (forty percent) rating.  A rating in 
excess of 20 percent is also not warranted based on a 
combination of orthopedic and neurologic manifestations, as 
the evidence of record does not establish that the veteran 
has a separate neurological impairment resulting from his 
cervical spine disability.  While the veteran's chiropractor 
noted in his November 2002 letter that his symptoms would 
result in referral patterns of pain, paresthesia and weakness 
of the upper extremities, February 2003 electromyography 
showed no evidence of cervical radiculopathy and the January 
2005 examination found no evidence of radiating pain.  
Consequently the weight of the evidence is against a finding 
of separately ratable neurological impairment (constantly 
present or nearly so) attributable to the veteran's cervical 
spine condition.     
 
Given that the veteran is not entitled to a separate rating 
for neurological manifestations, a combined rating for 
neurological and orthopedic manifestations cannot exceed 20 
percent as the orthopedic rating criteria for cervical spine 
conditions were not revised in September 23, 2002 and 
remained effective until September 26, 2003.   As noted 
above, a rating in excess of 20 percent under these criteria 
is not warranted.


Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
disc disease (Code 5243)  is rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
based on Incapacitating Episodes.  Under the General Rating 
Formula, a 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less or there 
is favorable ankylosis of the cervical spine, a 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (effective September 26, 2003).  Under 
Code 5243, as it pertains to incapacitating episodes, the 
renumbered rating criteria are essentially identical to those 
in Code 5293 (in effect from September 23, 2002 to September 
26, 2003).  

Given that forward flexion of the cervical spine has not been 
shown to be 15 degrees or less and ankylosis has never been 
reported, a rating in excess of 20 percent under the General 
Rating Formula is not warranted.  As was previously reported, 
the veteran's self-reported incapacitating episodes do not 
warrant a rating in excess of 20 percent based on 
Incapacitating Episodes criteria.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  In summary, a rating in excess of 20 percent is 
not warranted for any period of time during the appellate 
period under any applicable criteria.  The preponderance of 
the evidence is against this claim, and it must be denied.


ORDER

A rating in excess of 20 percent for right shoulder 
disability is denied.

A rating in excess of 20 percent for cervical spine 
disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


